                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 TERRE HAUTE DIVISION

AARON ISBY-ISRAEL,                                  )
                                                    )
         Plaintiff,                                 )
                                                    )
                  v.                                )
                                                    )
RICHARD BROWN et al.,                               )        Case No.: 2:12-cv-00116-JMS-MJD
                                                    )
         Defendants.                                )

             PLAINTIFF’S RESPONSE TO DEFENDANTS’ POST-TRIAL BRIEF

         In their Post-Trial Brief, Defendants argue that an Ohio system of annual reviews was

found to be “constitutionally adequate by the Supreme Court.” [Dkt. 265 at 1 (citing Wilkinson v.

Austin, 545 U.S. 209, 217 (2005).] “That Indiana has administratively chosen to make reviews

available more often than does Ohio does not convert Indiana’s procedure into a constitutional

requirement. Indiana may—and does—exceed the constitutional minimum.” [Id. at 2.]

         It is unclear whether Defendants now argue that solitary confinement prisoners’ annual

reviews should be factored into the Court’s determination of Defendants’ compliance with their

burden under Hewitt v. Helms to “engage in some sort of periodic review of the confinement of

such inmates.” 459 U.S. 460, 477 n.9 (1983). If that is Defendants’ new argument, they should

be estopped from making it, because they represented to the Court earlier that Mr. Isby’s annual

reviews “were not a review of his specific housing assignment and whether he is in general

population or restricted status housing.” [Dkt. 225 at 2.]


Dated: October 12, 2018                       Respectfully submitted,

                                              FAEGRE BAKER DANIELS LLP

                                              /s/ Daniel R. Kelley



US.120358437.01
                                              Daniel R. Kelley (Atty. No. 30706-49)
                                              Jason M. Rauch (Atty. No. 34749-49)
                                              Burnell K. Grimes (Atty. No. 34370-49)
                                              FAEGRE BAKER DANIELS LLP
                                              300 N. Meridian Street, Suite 2700
                                              Indianapolis, Indiana 46204
                                              Daniel.Kelley@faegrebd.com
                                              Jason.Rauch@faegrebd.com
                                              Burnell.Grimes@faegrebd.com

                                              Attorneys for Plaintiff Aaron Isby-Israel


                                 CERTIFICATE OF SERVICE

       I hereby certify that on October 12, 2018, I filed the foregoing document electronically.

The parties may access this filing through the Court’s system. Notice of this filing will be sent to

the attorneys of record by the Court’s electronic filing system.



                                              /s/ Daniel R. Kelley




                                                 2
